Citation Nr: 0815074	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-13 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease with stent and coronary artery bypass 
grafting.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran (appellant) 


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1968 to 
October 1972, including service in Vietnam from November 1970 
to December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In February 2008 the veteran appeared at the Montgomery RO 
and testified by videoconference before the undersigned 
Veterans Law Judge sitting in Washington, D.C.  The 
transcript of that hearing is of record.

It is noted that the veteran originally filed a claim for 
benefits with VA in June 1983.  Unfortunately, the RO 
encountered a lengthy delay in obtaining his service medical 
records and, as a result, some of those claims remain 
pending.  As those matters are not currently developed or 
certified for appellate review, they are referred to the RO 
for appropriate action.


REMAND

The veteran seeks compensation under the provisions of 
Section 1151 on the grounds of "negligence."  He alleges 
that VA failed to perform prescribed tests during a July 1972 
emergency room visit.  He reports that he presented to VA's 
Birmingham emergency room on July 15, 2002, with complaints 
of left chest and left arm pain.  He claims that doctors 
merely looked at him and said "it was not [his] heart."  He 
avers that he left the facility in pain.  He reports that his 
pain continued off and on for months.  He reports that the 
pain eventually became so bad that he was rushed to a private 
hospital on March 16, 2003, at which time it was discovered 
that he had a 90 percent blockage requiring, according to the 
veteran, "immediate by-pass surgery."  He avers that if the 
VA physician "had taken the time to examine [him] 
thoroughly" during the July 2002 emergency room visit he 
would have found the blockage and "possibly only had to put 
in a stint."  He swears that VA "did not run any tests at 
all."  During his February 2008 Board hearing he 
specifically testified that VA did not check his pulse, take 
a chest x-ray, or conduct EKG (electrocardiogram) testing.  
He contends that the VA physician's inaction nearly cost him 
his life and "caused [him] to have to have by-pass surgery 
again."

Review of the record reveals that the veteran has a history 
of treatment for heart disease dating back to at least 1999.  
A VA treatment note dated July 15, 2002, and entitled 
"Medical Certificate" informs of a myocardial infarction in 
1999; coronary artery bypass graft surgery in October 1999; a 
myocardial infarction in March 2002 status post stent; and a 
myocardial infarction in June 2002 status post stent.  This 
document also noted that the veteran had a "private 
cardiologist in [city] where his records are located."  In 
addition, a VA treatment record dated July 16, 2002, and 
entitled "Discharge Summary" informs of an April 2002 
sestamibi, and of a June 2002 stent and angioplasty that was 
apparently done at a private hospital.  Unfortunately these 
records have not been associated with the claims file.  Since 
consideration of an 1151 claim includes inquiry into whether 
any "additional disability" is a continuance or natural 
progression of the disease or injury for which the care, 
treatment, or examination was furnished (38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361), the matter must be remanded for 
acquisition of all private medical records pertaining to the 
heart that have not been associated with the claims file.  38 
C.F.R. § 3.159(c).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Contact the veteran and request that he 
provide the names of all caregivers 
(hospitals and physicians) that have 
provided treatment for his heart condition 
since its onset.  He should also 
specifically be asked to identify the 
facilities where he was hospitalized and/or 
underwent medical procedures pertaining to 
his heart in March 2002, April 2002 and 
June 2002.  For each caregiver or facility 
identified the veteran should be requested 
to state the nature of the service provided 
and the dates that services were rendered.  
He should also be requested to complete and 
submit a release of medical records form 
for each provider identified.  

2.  Request a copy of all VA medical 
records from the Birmingham VAMC compiled 
after December 16, 2005.  Also contact the 
private treatment providers identified by 
the veteran and request a copy of all 
treatment records relating to the veteran's 
heart condition if said records have not 
already been obtained.  

In any event, the medical records of R. 
Fernandez, M.D., dating from January 1999 
to the present must be requested and 
associated with the claims folder once they 
have been obtained.

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



